Case 8:18-cv-02869-VMC-CPT Document 101 Filed 07/24/19 Page 1 of 3 PageID 954



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

CAYMAN SECURITIES CLEARING
AND TRADING LTD; THE HURRY                         CASE NO.: 8:18-cv-02869-VMC-CPT
FAMILY REVOCABLE TRUST;
SCOTTSDALE CAPITAL ADVISORS
CORPORATION; ALPINE SECURITIES
CORPORATION,

         Plaintiffs/Counter-Defendants,

vs.

CHRISTOPHER FRANKEL,

      Defendant/Counter-Plaintiff.
____________________________________/

                 JOINT NOTICE REGARDING DISCOVERY ISSUES
         The parties, by counsel and pursuant to the Court’s instructions at the July

22, 2019 discovery hearing (“hearing”) and subsequent order [Doc. 100], provide

the following joint report.

                                          Background
         The hearing was scheduled to resolve disputes concerning the following

requests for production (“RFP”) served by Plaintiffs: RFP’s 3, 4, 9, 10, and 11,

and various third party subpoenas. Prior to the hearing, the parties agreed to the

resolution of RFP’s 3 and 4. At the conclusion of the hearing and reiterated in

Doc. 100, the Court instructed the parties to meet and confer in an attempt to

resolve the remaining discovery issues and report back to the Court no later than

noon on July 24, 2019.


{BC00248841:2}
Case 8:18-cv-02869-VMC-CPT Document 101 Filed 07/24/19 Page 2 of 3 PageID 955




         The parties have conferred in good faith and have resolved the remaining

issues as set forth below.

                                     Resolutions
         With respect to RFP’s 9, 10, and 11, and the third party subpoenas, the

parties have agreed to a date range starting August 1, 2018.

         With respect to RFP’s 9, 10, and 11, the parties have agreed to limit the

scope of the documents requested:

                     …. to the extent such documents and/or communications
                     referred to, used, incorporated or attached any information of or
                     related to the Hurry Family Revocable Trust, Scottsdale Capital
                     Advisors Corporation, or Alpine Securities Corporation,
                     including any of the “confidential” information alleged to have
                     been misappropriated in the Second Amended Complaint.
With respect to the third party subpoenas, the parties have agreed to limit the scope

of the subpoenas:

                     ….to the extent such documents and/or communications
                     referred to, used, incorporated or attached any information of or
                     related to the Hurry Family Revocable Trust, Scottsdale Capital
                     Advisors Corporation, or Alpine Securities Corporation.


Per the Court’s instructions at the hearing due to the pending discovery cut-off,

counsel will call the third parties who are the subject of the subpoenas, advise them

of the above limitation (as opposed to serving new subpoenas), and send an email

to each third party confirming the limitation set forth above.




{BC00248841:2}                             2
Case 8:18-cv-02869-VMC-CPT Document 101 Filed 07/24/19 Page 3 of 3 PageID 956




                                         Conclusion

         Based on the forgoing, the parties respectfully submit that they have

complied with the Court’s instructions and request the Court to enter any further

orders it deems appropriate.

  /s/ V. Stephen Cohen                             /s/ David C. Banker
  Kenneth G. Turkel – FBN 867233                   David C. Banker, Esquire
  E-mail: kturkel@bajocuva.com                     Harold D. Holder, Esquire
  Shane B. Vogt – FBN 257620                       J. Carter Andersen, Esquire
  E-mail: svogt@bajocuva.com                       Bush Ross, P.A.
  V. Stephen Cohen – FBN 0948756                   1801 N. Highland Avenue
  Email: scohen@bajocuva.com                       Tampa, FL 33602
  BAJO | CUVA | COHEN | TURKEL                     Tel: (813) 224-9255
  100 North Tampa Street, Suite 1900               Fax: (813) 223-9620
  Tampa, Florida 33602                             dbanker@bushross.com
  Tel: (813) 443-2199                              hholder@bushross.com
  Fax: (813) 443-2193                              candersen@bushross.com
                                                   aflowers@bushross.com
   and                                             ksalter@bushross.com
                                                   Attorneys for Defendant
  Charles J. Harder
  E-mail: charder@harderllp.com
  Jordan Susman
  E-mail: jsusman@harderllp.com
  HARDER LLP
  132 South Rodeo Drive, Fourth Floor
  Beverly Hills, CA 90212-2406
  Tel: (424) 203-1600
  Fax: (424) 203-1601
  Attorneys for Plaintiffs
                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on July 23, 2019, the foregoing document was filed with the
Court’s CM/ECF system, which will send electronic notice to all counsel of record.

                                            /s/ V. Stephen Cohen
                                            Attorney




{BC00248841:2}                                 3
